 

Exhibit 10.1

 

AMENDMENT TO

EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is made and entered into
effective as of the date provided below, by and between Concurrent Computer
Corporation (the “Company”) and Derek Elder (“Employee”).

 

WHEREAS, the Company and the Employee previously entered into the Employment
Agreement dated November 18, 2014, as amended October 15, 2015 (“Agreement”);
and

 

WHEREAS, the Company and the Employee desire to amend the Agreement to increase
Mr. Elder’s annual bonus opportunity percentage from 65% to 70%.

 

NOW, THEREFORE, in consideration of the Employee’s continued employment with the
Company, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:

 

1. Section 4.2 of the Agreement, Annual Bonus Opportunity, is hereby amended to
read as follows:

 

“During the Term of employment hereunder, the Employee will be eligible for a
bonus opportunity under the Company’s Annual Incentive Plan, in accordance with
the provisions thereof as in effect from time to time. The Annual Incentive Plan
currently provides an annual bonus opportunity in a target amount of seventy
percent (70%) of the then current base salary with a maximum bonus of 150% of
the target bonus. The targets and objectives for each year and other terms and
conditions of the bonus opportunity shall be established in advance of each year
by the Compensation Committee of the Board of Directors with the input of the
Chief Executive Officer.”

 

2. Except as amended herein, the Agreement shall remain in full force and
effect.

 

IN WITNESS WHEREOF, the Company and Executive have executed this Amendment this
1st day of September, 2016.

 

 

  CONCURRENT COMPUTER CORPORATION           By:  /s/ Charles
Blackmon                      Name: Charles Blackmon     Title:   Director and
Chairman of Compensation Committee                     EXECUTIVE           /s/
Derek Elder                                         Derek Elder  



 



 

